IN THE SUPREME COURT OF PENNSYLVANIA



 OFFICE OF DISCIPLINARY COUNSEL,          : No. 2852 Disciplinary Docket No. 3

                    Petitioner               No. 189 DB 2020

             V.                             Attorney Registration No. 28134

                                             (Allegheny County)
 RICHARD S. ROSS,

                    Respondent



                                      ORDER




PER CURIAM

      AND NOW, this 18th day of March, 2022, upon consideration of the Report and

Recommendations of the Disciplinary Board, Richard S. Ross is suspended from the Bar

of this Commonwealth for a period of two years.   Respondent shall comply with all the

provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board.   See Pa.R.D.E.

208(8).